Citation Nr: 0927323	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	L.L., the Veteran's daughter



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from April 1951 to January 
1974.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
granting service connection for PTSD and assigning a 50 
percent initial evaluation for that disorder.  

The matter of representation should be clarified.  The 
Veteran previously appointed the Disabled American Veterans 
(DAV) as his claims representative, on a VA Form 21-22 dated 
in September 2005.  The DAV assisted the Veteran thereafter, 
including by filing Appellant's Brief in May 2009.  However, 
in July 2009, the Veteran submitted a VA Form 21-22a, in 
which he indicated that he wished to appoint his daughter, 
L.L., to represent him in his claim.  In a subsequent letter 
to the Board, he said he wanted a videoconference hearing and 
that L.L. would assist him.  On the VA Form 21-22a, the 
Veteran noted that there was a limitation of his consent for 
L.L. to have access to certain of his records, to 30 days.  
The Board recognizes that, under 38 C.F.R. § 14.630, a 
veteran may appoint an individual as his or her 
representative, but we believe it is not clear that the 
Veteran in this case intends to permanently revoke his 
designation on favor of the DAV.  Accordingly, the RO should 
ask the Veteran to clarify his wishes in this regard.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant when further 
action is required.


REMAND

The Veteran, by a letter transmitted via telefacsimile and 
received at the Board in July 2009, requested a 
videoconference hearing to be conducted between the RO and 
the Board at VA Central Office.  The Veteran should be 
afforded this opportunity to address his claim on appeal. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing before a 
Veterans Law Judge, as the docket 
permits, following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans''Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

